Citation Nr: 1031160	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an extension of the total disability rating based 
on convalescence beyond January 2006 for status post 
arthroplasty, TMJ dysfunction, internal derangement.  

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from February 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.



FINDING OF FACT

The competent medical evidence reflects that the Veteran  
required convalescence following status post arthroplasty, TMJ 
dysfunction, internal derangement beyond January 2006 that as 
likely as not included the months of January, February and March 
2006.  


CONCLUSION OF LAW

An extension of the temporary total disability rating based on 
convalescence follow surgery following status post arthroplasty, 
TMJ dysfunction, internal derangement for three months through 
March 2006 is assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a July 2009 letter, the RO provided the Veteran with notice of 
the evidence required to substantiate the claim for a temporary 
100 percent evaluation.  The letter informed the Veteran what 
information and evidence VA was responsible for obtaining and 
what evidence VA would assist her in obtaining.  The letter 
explained how disability ratings and effective dates are 
determined.  This letter satisfied the timing requirements set 
forth in Pelegrini, as it was provided prior to the rating 
decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The medical records 
necessary to decide the claim have been obtained and associated 
with the claims file.  

The Board finds that the request that VA's duties to notify and 
assist have been satisfied.  Even assuming otherwise, remanding 
for additional notification and/or assistance is unnecessary 
because, due to the favorable disposition of this claim, the 
Board's decision to proceed in adjudicating it does not prejudice 
the veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

II.  Analysis of Claim

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first day 
of the month following hospital discharge when treatment of a 
service-connected disability results in: (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
case, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  An extension of 1, 2, or 3 
months beyond the initial 3 months may be granted and extensions 
of 1 or more months up to 6 months beyond the initial 6 months 
period may be made, upon request.  38 C.F.R. § 4.30.

The U.S. Court of Appeals for Veterans Claims (Court) has 
determined that the inability to return to any employment would, 
in fact, show a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

The Veteran seeks an extension of the temporary convalescent 
rating.  She asserts that she required a nine-month period of 
convalescence following her June 2005 surgery.  

On June 16, 2005, the Veteran underwent right temporomandibular 
joint arthroplasty and reconstruction.  A June 2006 rating 
decision granted a 100 percent evaluation from June 16, 2005 to 
January 1, 2006.  A 30 percent evaluation resumed, effective 
January 1, 2006.   

A VA oral surgery treatment note dated in August 2005 noted that 
the Veteran was status post right TMH surgery, custom fossa 
placement.  It was noted that the Veteran had significant 
improvement but still required overall pain management due to 
long-term use of narcotics.   The Veteran reported headaches and 
muscular pain.

In a March 2006 statement, Dr. S., the VA physician who performed 
the June 2005 surgery, indicated that the Veteran required 
convalescence for 9 months after her surgery due to severe pain 
and dysfunction.  

A June 2006 statement from Dr. S. recommended that a temporary 
disability rating be granted for 120 days.  Dr. S. indicated that 
the Veteran had continuing severe facial and jaw pain on the 
right, headaches, jaw muscle spasm and limitation of jaw 
movement.  It was noted that the Veteran required narcotic 
analgesics that made it difficult for her to work, take care of 
her family and drive.  

The medical evidence of record supports a finding that the 
Veteran was essentially confined at home for an additional 90 
days due to the postoperative residuals of the June 2006 surgery.  
Therefore, a three-month extension of the temporary total rating 
is warranted.  Accordingly, the Board concludes that the 
Veteran's period of convalescence following status post 
arthroplasty, TMJ dysfunction, internal derangement, commenced on 
June 16, 2005 and extended until March 31, 2006.   


ORDER

An extension of the temporary total rating until March 31, 2006, 
based on a need for convalescence following status post 
arthroplasty, TMJ dysfunction, internal derangement in June 2005, 
is granted, subject to laws and regulations governing the payment 
of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


